833 F.2d 430
NEW YORK STATE MOTOR TRUCK ASSOCIATION, INC., RoadwayExpress Inc., Consolidated Freightways Corp. of Delaware,Yellow Freight System, Inc., United Parcel Service ofAmerica, Inc., ABF Freight System Inc., Carolina FreightCarriers Corp., A-P-A Transport Corp., Plaintiffs-Appellees,v.The CITY OF NEW YORK, Edward I. Koch, in his capacity asMayor of the City of New York, Ross Sandler, in his capacityas Commissioner of the Transportation Department of the Cityof New York, and Benjamin Ward, in his capacity asCommissioner of the Police Department of the City of NewYork, Defendants-Appellants.
No. 133, Docket 87-7419.
United States Court of Appeals,Second Circuit.
Argued Nov. 4, 1987.Decided Nov. 16, 1987.

Fred Kolikoff, New York City (Peter L. Zimroth, Corp. Counsel of the City of New York, Larry A. Sonnenshein, New York City, of counsel), for defendants-appellants.
Mark L. Davidson, Washington, D.C.  (John C. Kirtland, Thomas M. Keeling, Frederick J. Killion, Bishop, Cook, Purcell & Reynolds, Washington, D.C., of counsel), for plaintiffs-appellees.
Before KAUFMAN, PIERCE, and MINER, Circuit Judges.
PER CURIAM:


1
This is an appeal from an order of the United States District Court for the Southern District of New York, Charles Haight, Judge, granting the plaintiffs' motion for a preliminary injunction prohibiting the defendants from implementing and enforcing Article 19 of New York City's Traffic Rules and Regulations, as revised, and from an order denying defendants' subsequent motion pursuant to Fed.R.Civ.P. 59(e) to limit the scope of the injunction.  The order denying the Rule 59(e) motion is affirmed;  the order granting a preliminary injunction is affirmed substantially for the reasons given by Judge Haight in his lengthy opinion, reported at 654 F.Supp. 1521 (S.D.N.Y.1987).